Citation Nr: 1140291	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-13 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO determined in April 2007 that new and material evidence was presented to reopen the claim of entitlement to service connection for bilateral hearing loss, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board must first adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision, prior to addressing the issue of entitlement to service connection for that disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the Veteran did not request a Travel Board hearing on either formal appeal.  See VA Form 9, May 2008; September 2009.  However, in a Statement of Accredited Representative dated January 12, 2010, the Veteran's representative requested an in-person hearing conducted before a Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida.  While the Appellant's Brief, dated September 1, 2011, did not specifically request a Board hearing, the January 2010 Statement of Accredited Representative was incorporated therein.  See Brief, pp. 1-2.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a personal hearing before a VLJ sitting at the RO in St. Petersburg, Florida.  The Veteran and his representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

